DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, pages 5-7, of the Response filed 06 JAN 22, with respect to certain objections and rejections have been fully considered and are persuasive, at least in view of the amendment to the claims.  The objections and rejections of claims 1-2 have been withdrawn.  Examiner appreciates the edification with respect to proper antecedent basis for “a first position” and “a second position” and apologizes for the oversight.
Allowable Subject Matter
Claims 1-2 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) an airgun for use with a projectile supply having a housing and a passageway extending along a supply axis into which the projectile supply positions a projectile when the passageway is open, the airgun comprising: a compression tube having a transfer port from which the compressed air passes during firing of a compression piston; a bolt with a leader portion sized to pass into the projectile supply passageway; a bolt positioner that moves with the bolt; a breech having a projectile supply holder adapted to hold the projectile supply with the projectile supply passageway substantially in line with a bore of a barrel and providing a bolt guide positioning the bolt between the compression tube and the projectile supply holder for 
(claim 2) an airgun for use with a projectile magazine having a plurality of projectile holders, the airgun comprising: a compression tube with separated forks, a pivot extending across the forks and, particularly, a tube fork cam surface; a magazine positioner adapted to hold the a magazine such that a magazine projectile holder is positioned in a loading area between a tube fork side of the magazine positioner and a bore side of the magazine positioner; a breech pivotally mounted to the forks for movement at least between a closed orientation with the compression tube proximate the breech and an open orientation, with the breech having a barrel holder positioning a barrel opening on a barrel side of the magazine positioner and having a bolt .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
22-Feb-22